Title: To George Washington from Jeremiah Wadsworth, 3 January 1780
From: Wadsworth, Jeremiah
To: Washington, George


          
            Sir
            Philada Jany 3d 1780
          
          Notwithstanding the repeated & urgent Applications for Money made by me to the Treasury Board I have not obtained grants sufficient to pay half the Debts contracted for the Supplies already furnished the Army—and have no reason to Expect any more Cattle from the otherside Hudson’s River & on this Side enough could not be obtained to furnish the Army with half a Ration ⅌ day for two Months If I had Money to pay for them and the very great debts due from the Department here make it very improbable that any further Credit can be obtained—It is therefore my Opinion that Your Army can not be supplied with flesh Meat of any kind—I have better hopes respecting the Supplies of flour and beleive a partial Supply of Bread can be obtained. & am not without hopes that the Troops in Jersey may have a full Supply, but as I am no longer Commissary General Your Excellency will not look on this as any promise of Bread from me—tho’

I should have continued to execute the duties of the Office agreeable to the request of Congress in their resolution of the 4th Ulto if not prevented by the total loss of Credit for want of Money to pay my public Debts—I shall be detained here some days ’till I have laid before Congress a State of my Accounts and then on my Way home wait on Your Excellency & give all the information in my power. In the Interim I have the honor to be Your Excellys Most Obet & hble servt
          
            Jereh Wadsworth
          
          
            P.S. I have laid a Copy of this Letter before Congress.
          
        